Putnam, J.
dissented ; being of opinion that it was the intention of the legislature to authorize the court to appoint auditors in all cases, whether of contract or tort, where there is a necessity for such an examination of a great number of particulars, as cannot be made, in the ordinary course of a trial, without perplexing the jury, and disqualifying them from arriving, with reasonable certainty, at any accurate result.

Motion overruled.

C. P. Curtis and B. R. Curtis, for the plaintiffs.
Sprague and Gray, for the defendant.